DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 1, 2, 11, 12, 19, and 20 have been noted. The amendment filed 12/9/2020 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 7-9, filed 12/9/2020, with respect to claims 1, 11, and 20 have been fully considered and are persuasive. Applicant argues that the heat reflector disposed inside the tube contributes to the growth of vertically aligned carbon nanotubes completely filled with metal nanowires without using extra catalyst films and Chen and Katayama do not disclose a heat reflector disposed inside the tube. This is found persuasive because synthetic part 8 of Katayama appears to be a synthesis section of the reaction tube and thus does not teach a heat reflector inside the tube. Regarding claims 2, 12, and 20, Applicant argues that there is no disclosure in Chen or Katayama of an external heating device surrounding a substrate and the two electrodes as claimed. This is found persuasive because although Katayama discloses external heating device 4 surrounding the substrate 1, there is no motivation or suggestion to also surround Chen’s needle electrode 30 with the heating device. The rejection of claims 1, 2, 11, 12, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a PECVD apparatus having the specific configuration of claims 1, 11, and 20, including: a tube, two electrodes, a substrate holder, an external heating device, a thermocouple device, a gas inlet valve and gas outlet valve, a voltage supply, and a heat reflector disposed inside the tube. The configuration is specifically designed to advantageously and surprisingly produce VACNT completely filled with metal nanowires synthesized on a metal substrate without using extra catalyst films. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dijon et al (US 2006/0177602) discloses an apparatus for forming carbon nanotubes including a quartz enclosure 27 and heat reflector 33 outside the quartz enclosure [0028].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715